     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 1 of 33 Page ID
                                      #:5351


 1   SARAH PREIS (DC Bar No. 997387)
 2
     (Admitted pro hac vice)
     sarah.preis@cfpb.gov
 3   Tel.: (202) 435-9318
 4   JESSE STEWART (NY Bar No. 5145495)
     (Admitted pro hac vice)
 5   jesse.stewart@cfpb.gov
 6   Tel.: (202) 435-9641
     NATHAN DIMOCK (DC Bar No. 487743)
 7   (Admitted pro hac vice)
 8   nathan.dimock@cfpb.gov
     Tel.: (202) 435-9198
 9   1700 G Street, NW
10   Washington, DC 20552
     Fax: (202) 435-5471
11   LEANNE E. HARTMANN (CA Bar No. 264787) – Local Counsel
12   leanne.hartmann@cfpb.gov
     301 Howard Street, Suite 1200
13   San Francisco, CA 94105
14   Tel: (415) 844-9787
     Fax: (415) 844-9788
15   Attorneys for Plaintiff
16   Bureau of Consumer Financial Protection
17                         UNITED STATES DISTRICT COURT
18                        CENTRAL DISTRICT OF CALIFORNIA
19    Bureau of Consumer Financial           CASE NO. 8:19-cv-01998 MWF (KS)
20    Protection, et al.,
                                              STIPULATION AS TO ENTRY OF
21                                            FINAL JUDGMENT AND ORDER
            Plaintiffs,
                                              AS TO DEFENDANT TUONG
22                                            NGUYEN AND RELIEF
            v.
23                                            DEFENDANT TN ACCOUNTING INC.
24    Consumer Advocacy Center Inc., d/b/a
      Premier Student Loan Center, et al.,
25                                           Court: Hon. Michael W. Fitzgerald
                                             Courtroom 5A
26          Defendants.
27
                                         1
28       STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 2 of 33 Page ID
                                      #:5352


 1         Plaintiffs the Bureau of Consumer Financial Protection (Bureau), the State
 2   of Minnesota, the State of North Carolina, and the People of the State of California
 3   (collectively, Plaintiffs) commenced this civil action on October 21, 2019, and
 4   filed an amended complaint on February 24, 2020 (Amended Complaint), to obtain
 5   permanent injunctive relief, damages, rescission or reformation of contracts,
 6   refunds of moneys paid, restitution, disgorgement or compensation for unjust
 7   enrichment, civil money penalties, and other monetary and equitable relief from:
 8   (1) Defendants Consumer Advocacy Center Inc. d/b/a Premier Student Loan
 9   Center; True Count Staffing Inc. d/b/a SL Account Management; Prime Consulting
10   LLC d/b/a Financial Preparation Services; TAS 2019 LLC d/b/a Trusted Account
11   Services; Horizon Consultants LLC; First Priority LLC d/b/a Priority Account
12   Management; Albert Kim; Kaine Wen; and Tuong Nguyen; and (2) Relief
13   Defendants Infinite Management Corp., f/k/a Infinite Management Solutions Inc.;
14   Hold The Door, Corp.; TN Accounting Inc.; Mice and Men LLC; Sarah Kim; 1st
15   Generation Holdings, LLC; and Anan Enterprise, Inc.
16         The Amended Complaint alleges violations of sections 1031(a) and 1036(a)
17   of the Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531(a),
18   5536(a); the Telemarketing and Consumer Fraud and Abuse Prevention Act,
19   15 U.S.C. § 6102(c)(2) (Telemarketing Act), based on alleged violations of the
20   Telemarketing Sales Rule (TSR), 16 C.F.R. pt. 310; the Minnesota Prevention of
21   Consumer Fraud Act (MNCFA), Minn. Stat. §§ 325F.68-.694; the Minnesota
22   Uniform Deceptive Trade Practices Act (MNDTPA), Minn. Stat. §§ 325D.43-.48;
23   the North Carolina Debt Adjusting Act (NCDAA), N.C. Gen. Stat. § 14-423 et
24   seq.; the North Carolina Telephonic Seller Registration Act (NCTSRA), N.C. Gen.
25   Stat. § 66-260 et seq.; the North Carolina Unfair and Deceptive Practices Act
26   (NCUDPA), N.C. Gen. Stat. § 75-1.1; and the California Business and Professions
27
                                         2
28       STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 3 of 33 Page ID
                                      #:5353


 1   Code 17200 et seq. (the Unfair Competition Law or UCL) in connection with the
 2   above-named defendants’ marketing and sale of debt-relief services.
 3            The (1) Plaintiffs, (2) Defendant Tuong Nguyen (Settling Defendant), and
 4   (3) Relief Defendant TN Accounting Inc. (Settling Relief Defendant) stipulate to
 5   the entry of a stipulated final judgment and order, lodged concurrently with this
 6   stipulation, with the following terms and provisions:
 7                                           FINDINGS
 8            By the stipulation of the parties, the Court finds that:
 9            1.    This Court has jurisdiction over the parties and the subject matter of
10   this action.
11            2.    Settling Defendant and Settling Relief Defendant neither admit nor
12   deny the allegations in the Amended Complaint, except as specifically stated
13   herein. For purposes of this Order, Settling Defendant and Settling Relief
14   Defendant admit the facts necessary to establish the Court’s jurisdiction over them
15   and the subject matter of this action.
16            3.    Settling Defendant and Settling Relief Defendant waive all rights to
17   seek judicial review or otherwise challenge or contest the validity of this Order and
18   any claim they may have under the Equal Access to Justice Act, 28 U.S.C § 2412,
19   concerning the prosecution of this action to the date of this Order. Each Party
20   agrees to bear its own costs and expenses, including, without limitation, attorneys’
21   fees.
22            4.    Entry of this Order is in the public interest.
23

24

25

26

27
                                             3
28           STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 4 of 33 Page ID
                                      #:5354


 1                                      DEFINITIONS
 2   The following definitions apply to this Order:
 3         5.     “Affected Consumers” includes any consumer who paid Defendants
 4   or their officers, agents, servants, employees, or attorneys for any Debt-Relief
 5   Service from November 2, 2015, to October 23, 2019.
 6         6.     “Assets” means any legal or equitable interest in, right to, or claim to
 7   any real, personal, or intellectual property owned or controlled by, or held, in
 8   whole or in part for the benefit of, or subject to access by any Defendant, wherever
 9   located, whether in the United States or abroad. This includes, but is not limited to,
10   chattel, goods, instruments, equipment, fixtures, general intangibles, effects,
11   leaseholds, contracts, mail or other deliverables, shares of stock, commodities,
12   futures, inventory, checks, notes, accounts, credits, receivables (as those terms are
13   defined in the Uniform Commercial Code), funds, cash, and trusts, including but
14   not limited to any trust held for the benefit of Settling Defendant’s minor children,
15   or any of Settling Defendant’s spouses.
16         7.     “Assist[ing] Others” includes, but is not limited to:
17                a.    consulting in any form whatsoever;
18                b.    providing paralegal or administrative support services;
19                c.    performing customer service functions, including but not
20                limited to, receiving or responding to consumer complaints;
21                d.    formulating or providing, or arranging for the formulation or
22                provision of, any advertising or marketing material, including but not
23                limited to, any telephone sales script, direct mail solicitation, or the
24                text of any Internet website, email, or other electronic communication
25                or advertisement;
26

27
                                         4
28       STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 5 of 33 Page ID
                                      #:5355


 1                 e.    formulating or providing, or arranging for the formulation or
 2                 provision of, any marketing support material or service, including but
 3                 not limited to, web or Internet Protocol addresses or domain name
 4                 registration for any Internet websites, affiliate marketing services, or
 5                 media placement services;
 6                 f.    providing names of, or assisting in the generation of, potential
 7                 customers;
 8                 g.    performing marketing, billing, or payment services of any kind;
 9                 and
10                 h.    acting or serving as an owner, officer, director, manager, or
11                 principal of any entity.
12         8.      “Bankruptcy Proceeding” means In re Consumer Advocacy Center
13   Inc., Case No. 19-10655, currently pending in the United States Bankruptcy Court,
14   Southern District of Florida, Fort Lauderdale Division.
15         9.      “Bureau” means the Bureau of Consumer Financial Protection.
16         10.     “Consumer Financial Product or Service” is synonymous in meaning
17   and equal in scope to the definition of the term in the CFPA, 12 U.S.C. § 5481(5),
18   and, subject to applicable restrictions contained in the CFPA, includes but is not
19   limited to:
20                 a.    providing financial advisory services to consumers on
21                 individual consumer financial matters or relating to proprietary
22                 financial products or services, including providing credit counseling
23                 to any consumer or providing services to assist a consumer with debt
24                 management or debt settlement, modifying the terms of any extension
25                 of credit, or avoiding foreclosure; and
26

27
                                         5
28       STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 6 of 33 Page ID
                                      #:5356


 1               b.     engaging in deposit-taking activities, transmitting or
 2               exchanging funds, or otherwise acting as a custodian of funds or any
 3               financial instrument for use by or on behalf of a consumer.
 4         11.   “Defendants” means Corporate Defendants and Individual
 5   Defendants, individually, collectively, or in any combination, and each of them by
 6   whatever names each might be known;
 7               a.     “Corporate Defendants” means Consumer Advocacy Center
 8               Inc., True Count Staffing Inc., Prime Consulting LLC, TAS 2019
 9               LLC, Horizon Consultants LLC, and First Priority LLC, collectively,
10               or in any combination, and their successors and assigns, and each of
11               them by any other names by which they might be known, including
12               South Coast Financial Center, Direct Account Services, Financial
13               Loan Advisors, Account Preparation Services, Administrative
14               Financial, Tangible Savings Solutions, Coastal Shores Financial
15               Group, First Choice Financial Centre (a/k/a First Choice Financial
16               Center), Administrative Account Services, Primary Account
17               Solutions, Prime Document Services, Financial Accounting Center,
18               Doc Management Solutions, First Priority LLC, ALW Loans
19               Administrative Accounting Center, Best Choice Financial Center,
20               First Document Services, Global Direct Accounting Solutions,
21               Keystone Document Center, Pacific Palm Financial Group, Pacific
22               Shores Advisory, Sequoia Account Management, Signature Loan
23               Solutions, Yellowstone Account Services, ClearStudentLoanDebt,
24               Clear Student Loan Debt, Trusted Account Services, Premier Student
25               Loan Center, and Priority Account Management;
26

27
                                         6
28       STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 7 of 33 Page ID
                                      #:5357


 1                b.     “Individual Defendants” means Albert Kim, a/k/a Albert King;
 2                Kaine Wen, a/k/a Wenting Kaine Dai, Wen-Ting Dai, Wen Ting Dai,
 3                Kaine Dai, and Kaine Wen Dai; and Tuong Nguyen, a/k/a Tom
 4                Nelson, collectively, or in any combination, and each of them by any
 5                other names by which they might be known;
 6                c.     “Receivership Defendants” means True Count Staffing Inc.,
 7                Prime Consulting LLC, TAS 2019 LLC, Horizon Consultants LLC,
 8                and First Priority LLC, collectively, or in any combination, and their
 9                successors and assigns;
10                d.     “Relief Defendants” means:
11                       i.     Infinite Management Corp., f/k/a Infinite Management
12                      Solutions Inc.; Hold The Door, Corp.; TN Accounting Inc.;
13                      Mice and Men LLC; 1st Generation Holdings, LLC; and Anan
14                      Enterprise, Inc., collectively, or in any combination, and their
15                      successors and assigns, and each of them by any other names by
16                      which they might be known; and
17                      ii.     Sarah Kim, and any other names by which she might be
18                      known.
19                e.     “Settling Defendant” means Tuong Nguyen, and any other
20                names by which he might be known;
21                f.     “Settling Relief Defendant” means TN Accounting Inc., and its
22                successors and assigns, and each of them by any other names by
23                which they might be known.
24         12.     “Debt-Relief Service” means any program or service represented,
25   directly or by implication, to renegotiate, settle, or in any way alter the terms of
26   payment or other terms of the debt between a consumer and one or more unsecured
27
                                         7
28       STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 8 of 33 Page ID
                                      #:5358


 1   creditors or debt collectors, including but not limited to, a reduction in the balance,
 2   interest rate, or fees owed by a consumer to an unsecured creditor or debt collector.
 3            13.   “Effective Date” means the date on which this Order is entered by the
 4   Court.
 5            14.   “Enforcement Director” means the Assistant Director of the Office of
 6   Enforcement for the Bureau of Consumer Financial Protection, or his or her
 7   delegate.
 8            15.   “Person” means an individual, partnership, company, corporation,
 9   association (incorporated or unincorporated), trust, estate, cooperative
10   organization, or other entity;
11            16.   “Plaintiffs” means the Bureau of Consumer Financial Protection, the
12   State of Minnesota, the State of North Carolina, and the People of the State of
13   California, collectively, or in any combination.
14            17.   “Receiver” means Thomas W. McNamara.
15            18.   “Related Consumer Action” means a private action by or on behalf of
16   one or more consumers or an enforcement action by another governmental agency
17   brought against Settling Defendant or Settling Relief Defendant based on
18   substantially the same facts as described in the Amended Complaint.
19            19.   “States” means the State of Minnesota, the State of North Carolina,
20   and the People of the State of California.
21            20.   “Service Provider” means any person that provides a material service
22   to a covered person, in connection with the offering or provision by such covered
23   person of a Consumer Financial Product or Service, including a person that—(i)
24   participates in designing, operating, or maintaining the Consumer Financial
25   Product or Service; or (ii) processes transactions relating to the Consumer
26   Financial Product or Service (other than unknowingly or incidentally transmitting
27
                                         8
28       STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 9 of 33 Page ID
                                      #:5359


 1   or processing financial data in a manner that such data is undifferentiated from
 2   other types of data of the same form as the person transmits or processes). “Service
 3   provider” does not include a person solely by virtue of such person offering or
 4   providing to a covered person—(i) a support service of a type provided to
 5   businesses generally or a similar ministerial service; or (ii) time or space for an
 6   advertisement for a Consumer Financial Product or Service through print,
 7   newspaper, or electronic media.
 8                                   CONDUCT RELIEF
 9                                              I
10       Permanent Ban on Telemarketing and Offering or Selling Debt-Relief
11                                          Services
12   It is ORDERED that:
13         21.    Settling Defendant, whether acting directly or indirectly, is
14   permanently restrained from:
15                a.     participating in telemarketing or Assisting Others engaged in
16                telemarketing any Consumer Financial Product or Service;
17                b.     participating in or Assisting Others in advertising, marketing,
18                promoting, offering for sale, selling, or providing any Debt-Relief
19                Service;
20                c.     receiving any remuneration or other consideration from,
21                holding any ownership interest in, providing services to, or working in
22                any capacity for any Person engaged in or assisting in advertising,
23                marketing, promoting, offering for sale, selling, or providing any
24                Debt-Relief Service.
25   Nothing in this Order shall be read as an exception to this Paragraph.
26

27
                                         9
28       STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 10 of 33 Page ID
                                       #:5360


 1                                                II
 2                      Prohibited Misrepresentations and Other Conduct
 3    It is FURTHER ORDERED that:
 4          22.    Settling Defendant and his officers, agents, servants, employees, and
 5    attorneys, and all other Persons in active concert or participation with them, who
 6    have actual notice of this Order, whether acting directly or indirectly, in connection
 7    with the advertising, marketing, promotion, offering for sale, sale, or performance
 8    of any Consumer Financial Product or Service, may not misrepresent, or Assist
 9    Others in misrepresenting, expressly or impliedly:
10                 a.      the benefits that a consumer will receive from the product or
11                 service, including but not limited to, the amount of savings a
12                 consumer will receive from purchasing, using, or enrolling in the
13                 Consumer Financial Product or Service;
14                 b.      the time required to achieve benefits from the Consumer
15                 Financial Product or Service;
16                 c.      any aspect of the nature or terms of a refund, cancellation,
17                 exchange, or repurchase policy of the Consumer Financial Product or
18                 Service, including but not limited to, the likelihood of a consumer
19                 obtaining a full or partial refund or the circumstances in which a full
20                 or partial refund will be granted to the consumer; and
21                 d.      the total costs or any other material term, fact, restriction,
22                 limitation, or condition of the Consumer Financial Product or Service.
23                                               III
24                                 State Injunctive Provisions
25    It is FURTHER ORDERED that:
26          23.    Settling Defendant and his officers, agents, servants, employees, and
27
                                          10
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 11 of 33 Page ID
                                       #:5361


 1    attorneys, and all other Persons in active concert or participation with them who
 2    receive actual notice of this Order, shall be permanently restrained and enjoined
 3    from violating:
 4                 a.      the Minnesota Uniform Deceptive Trade Practices Act, Minn.
 5                 Stat. § 325D.44;
 6                 b.      the Minnesota Consumer Fraud Act, Minn. Stat. § 325F.69; and
 7                 c.      the Minnesota Debt Settlement Services Act, Minn. Stat. §
 8                 332B.
 9          24.    Settling Defendant and his officers, agents, servants, employees and
10    attorneys, and those Persons in active concert or participation with any of them
11    who receive actual notice of this Order, shall be permanently restrained and
12    enjoined from violating:
13                 a.      the North Carolina Debt Adjusting Act, N.C. Gen. Stat. § 14-
14                 423, et seq.;
15                 b.      the North Carolina Unfair and Deceptive Practices Act, N.C.
16                 Gen. Stat. § 75-1.1; and
17                 c.      the North Carolina Telephonic Seller Registration Act, N.C.
18                 Gen. Stat. § 66-260, et seq.
19          25.    Under the Court’s inherent equitable powers and as authorized by
20    California Business and Professions Code section 17203, this Court is empowered
21    to “make such orders or judgments . . . as may be necessary to prevent the use or
22    employment by any person of any practice which constitutes unfair
23    competition . . .” Cal. Bus & Prof Code § 17203. Accordingly, Settling Defendant
24    and his officers, agents, servants, employees, and attorneys, and all other persons
25    in active concert or participation with them, whether acting directly or indirectly,
26    are permanently restrained from any of the following:
27
                                          11
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 12 of 33 Page ID
                                       #:5362


 1                  a.    violating California Business and Professions Code section
 2                  17200, et seq., through unlawful, fraudulent and/or unfair acts or
 3                  practices including but not limited to:
 4                        i.     Violating California Financial Code section 12000, et
 5                       seq., the California Check Sellers, Bill Payers and Proraters
 6                       Law, by acting as a check seller, bill payer, or prorater within
 7                       the State of California without first obtaining a license from the
 8                       California Commissioner of Business Oversight;
 9                       ii.     Violating California Financial Code section 28100, et
10                       seq., the California Student Loan Servicing Act, by engaging in
11                       the business of servicing student loans in California without first
12                       obtaining a license as required under the Act.
13                                              IV
14                                     Customer Information
15    It is FURTHER ORDERED that:
16            26.   Settling Defendant and his officers, agents, servants, employees, and
17    attorneys, and all other Persons in active concert or participation with any of them,
18    who receive actual notice of this Order, whether acting directly or indirectly, may
19    not:
20                  a.    disclose, use, or benefit from customer information, including
21                  the name, address, telephone number, email address, social security
22                  number, other identifying information, or any data that enables access
23                  to a customer’s account (including a credit card, bank account, or
24                  other financial account), that Defendants obtained before the
25                  Effective Date in connection with the offering or providing of Debt-
26                  Relief Services;
27
                                             12
28           STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 13 of 33 Page ID
                                       #:5363


 1                 b.    attempt to collect, sell, assign, or otherwise transfer any right to
 2                 collect payment from any consumer who purchased or agreed to
 3                 purchase a Debt-Relief Service from any Defendant.
 4          27.   However, customer information may be disclosed if requested by a
 5    government agency or required by law, regulation, or court order.
 6                              MONETARY PROVISIONS
 7                                              V
 8                                    Order to Pay Redress
 9    It is FURTHER ORDERED that:
10          28.   A judgment for monetary relief is entered in favor of Plaintiffs and
11    against Settling Defendant and Settling Relief Defendant as set forth below.
12    Settling Defendant Tuong Nguyen is liable, jointly and severally, in the amount of
13    $95,057,757, for the purpose of providing redress to Affected Consumers. Of this
14    judgment for monetary relief:
15                a.     Settling Relief Defendant TN Accounting Inc. shall be jointly
16                and severally liable for the amount of $444,563, such amount also
17                being for the purpose of providing redress to Affected Consumers.
18          29.   However, full payment of Settling Defendant’s and Settling Relief
19    Defendant’s portion of this judgment set forth in Paragraph 28 will be suspended,
20    based on Settling Defendant’s and Settling Relief Defendant’s inability to pay,
21    upon Settling Defendant’s and Settling Relief Defendant’s satisfaction of the
22    obligations in Paragraphs 30-33 of this Section, Section VI, Paragraphs 42 and 44-
23    45 of Section VII, Paragraph 51 of Section IX, and subject to Section VIII of this
24    Order.
25          30.   Except as necessary to effectuate the transfers required by Paragraph
26    85, Settling Defendant and Settling Relief Defendant hereby grant to the Bureau all
27
                                          13
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 14 of 33 Page ID
                                       #:5364


 1    rights and claims they have to all Assets subject to the asset freeze imposed by the
 2    Preliminary Injunction entered on November 15, 2019 (ECF 103), and all Assets
 3    identified in Attachment A and Attachment B, except as set forth in Attachment B.
 4    Within 10 business days from receipt of a copy of this Order by any means,
 5    including but not limited to via facsimile or email, the financial institutions
 6    identified in Attachment A shall transfer to the Bureau or its designated agent all
 7    funds held in the accounts listed in Attachment A by wire transfer to the Bureau or
 8    the Bureau’s agent according to the Bureau’s wiring instructions.
 9          31.    To the extent they have not already done so, Settling Defendant and
10    Settling Relief Defendant are ordered to transfer and relinquish to the Receiver, or
11    to its designated agent, possession, custody, and control of the following Assets
12    within 7 days of entry of this Order, unless otherwise stated:
13                 a.     dominion and all legal and equitable right, title, and interest in,
14                 as well as any accounts receivable from, the following entity: Settling
15                 Relief Defendant, including its successors, assigns, affiliates, or
16                 subsidiaries, and each of them by whatever names each might be
17                 known;
18                 b.     all Assets listed on Attachment B.
19          32.    Settling Defendant and Settling Relief Defendant shall cooperate fully
20    with the Receiver and shall execute any instrument or document presented by the
21    Receiver, and take any other actions the Receiver deems necessary or appropriate
22    to effect the transfers required by Paragraph 31. All property set forth in Paragraph
23    31 shall constitute Assets of the receivership estate.
24          33.    Except as necessary to effectuate the transfers required by Paragraph
25    85, Settling Defendant and Settling Relief Defendant hereby grant to the Bureau all
26    rights and claims they have to any Assets not subject to Paragraph 30 that are
27
                                          14
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 15 of 33 Page ID
                                       #:5365


 1    currently in the possession, custody, or control of the Receiver, including but not
 2    limited to any such Assets identified in Paragraph 31, and shall forfeit any rights
 3    and claims to the funds in the receivership estate, including but not limited to: all
 4    funds held, obtained, or to be obtained by the Receiver since the inception of the
 5    receivership whether through this Order or otherwise.
 6          34.    The suspension of the monetary judgment in Paragraph 29 shall not
 7    affect the Receiver’s ability to pursue recovery of funds from any third parties,
 8    including family members of Settling Defendant and Settling Relief Defendant, to
 9    satisfy all or a portion of the full monetary judgment entered in Paragraph 28.
10    Settling Defendant and Settling Relief Defendant shall remain jointly and severally
11    liable for full payment of this judgment to the extent that funds to satisfy all or a
12    portion of this judgment are able to be recovered from third parties by the Receiver
13    acting on behalf of the Receivership Defendants.
14          35.    With regard to any redress that Settling Defendant and Settling Relief
15    Defendant pay under this Section, if Settling Defendant or Settling Relief
16    Defendant receive, directly or indirectly, any reimbursement or indemnification
17    from any source, including but not limited to payment made under any insurance
18    policy, or if Settling Defendant or Settling Relief Defendant secure a tax deduction
19    or tax credit with regard to any federal, state, or local tax, Settling Defendant or
20    Settling Relief Defendant must: (a) immediately notify the Enforcement Director
21    and States in writing, and (b) within 10 days of receiving the funds or monetary
22    benefit, Settling Defendant or Settling Relief Defendant must transfer the full
23    amount of such funds or monetary benefit (Additional Payment) to the Bureau or
24    to the Bureau’s agent according to the Bureau’s wiring instructions. After the
25    Bureau receives the Additional Payment, the amount of the suspended judgment
26    referenced in Paragraph 29 will be reduced by the amount of the Additional
27
                                          15
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 16 of 33 Page ID
                                       #:5366


 1    Payment and the Additional Payment will be applied toward satisfaction of the
 2    monetary judgment entered in Paragraph 28.
 3          36.     Any funds received by the Bureau in satisfaction of this judgment will
 4    be deposited into a fund or funds administered by the Bureau or to the Bureau’s
 5    agent according to applicable statutes and regulations to be used for redress for
 6    Affected Consumers, including but not limited to refund of moneys, restitution,
 7    damages or other monetary relief, and for any attendant expenses for the
 8    administration of any such redress.
 9          37.     If the Bureau determines, in its sole discretion, that providing redress
10    to consumers is wholly or partially impracticable or if funds remain after the
11    administration of redress is completed, the Bureau will deposit any remaining
12    funds in the U.S. Treasury as disgorgement. Settling Defendant and Settling Relief
13    Defendant will have no right to challenge the Bureau’s choice of remedies under
14    this Section, and will have no right to contest the manner of distribution chosen by
15    the Bureau.
16          38.     Payment of redress to any Affected Consumer under this Order may
17    not be conditioned on that Affected Consumer waiving any right.
18                                              VI
19                     Order to Pay Civil Money Penalty to the Bureau
20    It is FURTHER ORDERED that:
21          39.     Under section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by reason of
22    the violations of law alleged in the Amended Complaint and taking into account
23    the factors in 12 U.S.C. § 5565(c)(3), Settling Defendant must pay a civil money
24    penalty of $1 to the Bureau. This nominal civil penalty is based on Settling
25    Defendant’s limited ability to pay as attested to in all financial statements and
26    supporting documents listed in Section VIII.
27
                                          16
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 17 of 33 Page ID
                                       #:5367


 1            40.   Within 10 days of the Effective Date, Settling Defendant must pay the
 2    civil money penalty by wire transfer to the Bureau or to the Bureau’s agent in
 3    compliance with the Bureau’s wiring instructions.
 4            41.   The civil money penalty paid under this Order will be deposited in the
 5    Civil Penalty Fund of the Bureau as required by section 1017(d) of the CFPA,
 6    12 U.S.C. § 5497(d).
 7                                             VII
 8                     Order to Pay Civil Money Penalties to the States
 9    It is FURTHER ORDERED that:
10            42.   Settling Defendant is liable to pay civil penalties in this Enforcement
11    Action under Minn. Stat. § 8.31 in the total amount of $5,000 to the State of
12    Minnesota, as provided in Paragraph 85.
13            43.   The Minnesota Attorney General will remit these funds to the general
14    fund of the State of Minnesota pursuant to Minn. Stat. §§ 8.31 and 16A.151.
15            44.   Settling Defendant is liable to pay civil penalties in this Enforcement
16    Action under N.C. Gen. Stat. § 75-15.2 in the total amount of $5,000 to the State of
17    North Carolina, as provided in Paragraph 85.
18            45.   Settling Defendant is liable to pay civil penalties in this Enforcement
19    Action under California Business and Professions Code section 17206 in the total
20    amount of $5,000 to the People of the State of California, as provided in Paragraph
21    85.
22                                             VIII
23          Misrepresentation or Omission Regarding Financial Condition or Non-
24             Compliance with Order to Pay Redress or Civil Money Penalty
25    It is FURTHER ORDERED that:
26            46.   The suspension of the monetary judgment entered in Section V of this
27
                                            17
28          STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 18 of 33 Page ID
                                       #:5368


 1    Order is expressly premised on the truthfulness, accuracy, and completeness of
 2    Settling Defendant’s and Settling Relief Defendant’s sworn financial statements
 3    and supporting documents, which Settling Defendant and Settling Relief
 4    Defendant assert are truthful, accurate, and complete, and which include:
 5                 a.    Financial Statement of Tuong Nguyen, including all
 6                 attachments, signed on July 30, 2020, and submitted to the Bureau on
 7                 or about July 30, 2020; and
 8                 b.    Financial Statement of TN Accounting Inc., including all
 9                 attachments, signed on October 31, 2019, and submitted to the Bureau
10                 on or about November 5, 2019, and supplemented on November 7,
11                 2019, December 19, 2019, July 14, 2020, and July 30, 2020.
12          47.    If upon motion by any Plaintiff, the Court determines that Settling
13    Defendant or Settling Relief Defendant has failed to disclose any material Asset or
14    that any of their financial statements contain any material misrepresentation or
15    omission, including materially misstating the value of any Asset, the Court shall
16    terminate the suspension of the monetary judgment for that Settling Defendant or
17    Settling Relief Defendant entered in Section V and without further adjudication,
18    shall reinstate the judgment entered in Section V of this Order and the full
19    judgment set forth in that Section with respect to that Settling Defendant or
20    Settling Relief Defendant shall be immediately due and payable, less any amounts
21    paid to the Bureau under Section V of this Order by that Settling Defendant or
22    Settling Relief Defendant.
23          48.    If the Court terminates the suspension of the monetary judgment
24    under this Section, the Bureau will be entitled to interest on the judgment,
25    computed from the date of entry of this Order, at the rate prescribed by 28 U.S.C.
26    § 1961, as amended, on any outstanding amounts not paid.
27
                                          18
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 19 of 33 Page ID
                                       #:5369


 1          49.    Provided, however, that in all other respects this Order shall remain in
 2    full force and effect unless otherwise ordered by the Court; and, provided further,
 3    that proceedings instituted under this Section would be in addition to, and not in
 4    lieu of any other civil or criminal remedies as may be provided by law, including
 5    any other proceedings that Plaintiffs may initiate to enforce this Order.
 6                                              IX
 7                             Additional Monetary Provisions
 8    It is FURTHER ORDERED that:
 9          50.    In the event of any default on Settling Defendant’s and Settling Relief
10    Defendant’s obligations to make payment under this Order, interest, computed
11    under 28 U.S.C. § 1961, as amended, will accrue on any outstanding amounts not
12    paid from the date of default to the date of payment, and will immediately become
13    due and payable by the defaulting Settling Defendant or Settling Relief Defendant.
14          51.    Settling Defendant and Settling Relief Defendant relinquish all
15    dominion, control, and title to the funds and all other Assets transferred or paid
16    under this Order to the fullest extent permitted by law and no part of the funds or
17    other Assets may be returned to Settling Defendant or Settling Relief Defendant.
18          52.    The facts alleged in the Amended Complaint will be taken as true and
19    given collateral estoppel effect, without further proof, in any proceeding based on
20    the entry of the Order, or in any subsequent civil litigation by or on behalf of the
21    Plaintiffs, including in a proceeding to enforce their rights to any payment or
22    monetary judgment under this Order, such as a non-dischargeability complaint in
23    any bankruptcy case.
24          53.    The facts alleged in the Amended Complaint establish all elements
25    necessary to sustain an action by the Plaintiffs under section 523(a)(2)(A) of the
26    Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and for such purposes this Order will
27
                                          19
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 20 of 33 Page ID
                                       #:5370


 1    have collateral estoppel effect against Settling Defendant and Settling Relief
 2    Defendant, even in such Defendant’s capacity as debtor-in-possession.
 3          54.    Under 31 U.S.C. § 7701, Settling Defendant and Settling Relief
 4    Defendant, unless they already have done so, must furnish to Plaintiffs any
 5    taxpayer-identifying numbers associated with them or their Assets, which may be
 6    used for purposes of collecting and reporting on any delinquent amount arising out
 7    of this Order.
 8          55.    Within 30 days of the entry of a final judgment, order, or settlement in
 9    a Related Consumer Action, Settling Defendant and Settling Relief Defendant
10    must notify the Enforcement Director of the final judgment, order, or settlement in
11    writing. That notification must indicate the amount of redress, if any, that the
12    Settling Defendant or Settling Relief Defendant paid or is required to pay to
13    consumers and describe the consumers or classes of consumers to whom that
14    redress has been or will be paid. To preserve the deterrent effect of the civil money
15    penalty in any Related Consumer Action, Settling Defendant and Settling Relief
16    Defendant may not argue that they are entitled to, nor may Settling Defendant or
17    Settling Relief Defendant benefit by, any offset or reduction of any monetary
18    remedies imposed in the Related Consumer Action because of the civil money
19    penalty paid in this action or because of any payment that the Bureau makes from
20    the Civil Penalty Fund. If the court in any Related Consumer Action offsets or
21    otherwise reduces the amount of compensatory monetary remedies imposed
22    against Settling Defendant or Settling Relief Defendant based on the civil money
23    penalty paid in this action or based on any payment that the Bureau makes from the
24    Civil Penalty Fund, the Settling Defendant or Settling Relief Defendant must,
25    within 30 days after entry of a final order granting such offset or reduction, notify
26    the Bureau and pay the amount of the offset or reduction to the U.S. Treasury.
27
                                          20
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 21 of 33 Page ID
                                       #:5371


 1    Such a payment will not be considered an additional civil money penalty and will
 2    not change the amount of the civil money penalty imposed in this action.
 3          56.    Upon written request, any consumer reporting agency may furnish
 4    consumer reports to any Plaintiff concerning Settling Defendant under section
 5    604(a)(1) of the Fair Credit Reporting Act, 15 U.S.C.§ 1681b(a)(1), which may be
 6    used for purposes of collecting and reporting on any delinquent amount arising out
 7    of this Order.
 8          57.    Settling Defendant must treat all civil money penalties paid under this
 9    Order as a penalty paid to the government for all purposes. Regardless of how such
10    funds are used, Settling Defendant may not:
11                 a.    claim, assert, or apply for a tax deduction, tax credit, or any
12                 other tax benefit for any civil money penalty paid under this Order; or
13                 b.    seek or accept, directly or indirectly, reimbursement or
14                 indemnification from any source, including but not limited to payment
15                 made under any insurance policy, with regard to any civil money
16                 penalty paid under this Order.
17          58.    Settling Defendant agrees that the civil penalties imposed by the
18    Order under Sections VI and VII represent penalties paid to the Bureau and the
19    States, respectively, not compensation for actual pecuniary loss, and, thus, as to the
20    Settling Defendant, are not subject to discharge under the Bankruptcy Code under
21    11 U.S.C. § 523(a)(7).
22                                              X
23                                  Lifting of Asset Freeze
24    It is FURTHER ORDERED that:
25          59.    The freeze on the Assets of Settling Defendant and Settling Relief
26    Defendant is modified to permit the payments and other transfers of Assets
27
                                          21
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 22 of 33 Page ID
                                       #:5372


 1    identified in Sections V, VI, VII and IX of this Order. Upon completion of all
 2    payments and other obligations identified in Sections V, VI, VII and IX of this
 3    Order, the freeze of the Settling Defendant’s and Settling Relief Defendant’s
 4    Assets pursuant to the Preliminary Injunction entered on November 15, 2019 (ECF
 5    103), shall be dissolved.
 6                                COMPLIANCE PROVISIONS
 7                                              XI
 8                                  Reporting Requirements
 9    It is FURTHER ORDERED that:
10          60.    Settling Defendant must notify Plaintiffs of any development that may
11    affect compliance obligations arising under this Order, including but not limited to,
12    a dissolution, assignment, sale, merger, or other action that would result in the
13    emergence of a successor company; the creation or dissolution of a subsidiary,
14    parent, or affiliate that engages in any acts or practices subject to this Order; the
15    filing of any bankruptcy or insolvency proceeding by or against Settling
16    Defendant; or a change in Settling Defendant’s name or address. Settling
17    Defendant must provide this notice at least 30 days before the development or as
18    soon as practicable after learning about the development, whichever is sooner.
19          61.    Within 7 days of the Effective Date, Settling Defendant must:
20                 a.     designate at least one telephone number and email, physical,
21                 and postal address as points of contact, which Plaintiffs may use to
22                 communicate with Settling Defendant;
23                 b.     identify all businesses for which Settling Defendant is the
24                 majority owner, or that such Settling Defendant directly or indirectly
25                 controls, by all of their names, telephone numbers, and physical,
26                 postal, email, and Internet addresses;
27
                                           22
28         STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 23 of 33 Page ID
                                       #:5373


 1                c.     describe the activities of each such business, including the
 2                products and services offered, and the means of advertising,
 3                marketing, and sales;
 4                d.     identify Settling Defendant’s telephone numbers and all email,
 5                Internet, physical, and postal addresses, including all residences; and
 6                e.     describe in detail Settling Defendant’s involvement in any
 7                business for which he performs services in any capacity or which he
 8                wholly or partially owns, including his title, role, responsibilities,
 9                participation, authority, control, and ownership.
10          62.   Settling Defendant must report any change in the information required
11    to be submitted under Paragraph 61 above at least 30 days before the change or as
12    soon as practicable after learning about the change, whichever is sooner.
13          63.   Within 90 days of the Effective Date, and again one year after the
14    Effective Date, Settling Defendant must submit to the Enforcement Director an
15    accurate written compliance progress report sworn to under penalty of perjury
16    (Compliance Report), which, at a minimum:
17                a.     lists each applicable paragraph and subparagraph of this Order
18                and describes in detail the manner and form in which Settling
19                Defendant has complied with each such paragraph and subparagraph
20                of this Order; and
21                b.     attaches a copy of each Order Acknowledgment obtained under
22                Section XII, unless previously submitted to the Bureau.
23                                            XII
24                       Order Distribution and Acknowledgment
25    It is FURTHER ORDERED that:
26          64.   Within 7 days of the Effective Date, Settling Defendant must submit
27
                                          23
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 24 of 33 Page ID
                                       #:5374


 1    to the Enforcement Director an acknowledgment of receipt of this Order, sworn
 2    under penalty of perjury.
 3          65.    Within 30 days of the Effective Date, Settling Defendant, for any
 4    business for which he is the majority owner or which he directly or indirectly
 5    controls, must deliver a copy of this Order to each of its board members and
 6    executive officers, as well as to any managers, employees, Service Providers, or
 7    other agents and representatives who have responsibilities related to the subject
 8    matter of the Order.
 9          66.    For 5 years from the Effective Date, Settling Defendant, for any
10    business for which he is the majority owner or which he directly or indirectly
11    controls, must deliver a copy of this Order to any business entity resulting from
12    any change in structure referred to in Section XI, any future board members and
13    executive officers, as well as to any managers, employees, Service Providers, or
14    other agents and representatives who will have responsibilities related to the
15    subject matter of the Order before they assume their responsibilities.
16          67.    Settling Defendant must secure a signed and dated statement
17    acknowledging receipt of a copy of this Order, ensuring that any electronic
18    signatures comply with the requirements of the E-Sign Act, 15 U.S.C. § 7001 et
19    seq., within 30 days of delivery, from all Persons receiving a copy of this Order
20    under this Section.
21          68.    Within 90 days of the Effective Date, Settling Defendant must provide
22    the Bureau with a list of all persons and their titles to whom this Order was
23    delivered through that date under Paragraphs 65-66 and a copy of all signed and
24    dated statements acknowledging receipt of this Order under Paragraph 67.
25                                            XIII
26                                      Recordkeeping
27
                                          24
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 25 of 33 Page ID
                                       #:5375


 1    It is FURTHER ORDERED that:
 2          69.    Settling Defendant must create, for at least 10 years from the Effective
 3    Date, the following business records for any business for which the Settling
 4    Defendant, individually or collectively with any other Defendant, is a majority
 5    owner or which Settling Defendant directly or indirectly controls: all documents
 6    and records necessary to demonstrate full compliance with each provision of this
 7    Order, including all submissions to any Plaintiff. Settling Defendant must retain
 8    these documents for at least 10 years after creation and make them available to
 9    Plaintiffs upon any Plaintiff’s request.
10          70.    Settling Defendant must maintain, for at least 10 years from the
11    Effective Date or 5 years after creation, whichever is longer:
12                 a.     copies of all sales scripts; training materials; advertisements;
13                 websites; and other marketing materials, including any such materials
14                 used by a third party on Settling Defendant’s behalf, relating to any
15                 Consumer Financial Product or Service;
16                 b.     for each individual Affected Consumer and his or her
17                 enrollment in that Consumer Financial Product or Service: the
18                 consumer’s name, address, phone number, email address; amount
19                 paid, quantity of Consumer Financial Products or Services purchased,
20                 description of the Consumer Financial Product or Service purchased,
21                 the date on which the Consumer Financial Product or Service was
22                 purchased, a copy of any promotional or welcome materials provided,
23                 and, if applicable, the date and reason the consumer left the program;
24                 c.     for all Consumer Financial Products or Services, accounting
25                 records showing the gross and net revenues generated by the
26                 Consumer Financial Product or Service;
27
                                          25
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 26 of 33 Page ID
                                       #:5376


 1                 d.    all consumer complaints and refund requests (whether received
 2                 directly or indirectly, such as through a third party) relating to a
 3                 Consumer Financial Product or Service, and any responses to those
 4                 complaints or requests;
 5                 e.    records showing, for each employee providing services related
 6                 to a Consumer Financial Product or Service, that person’s name,
 7                 telephone number, email, physical, and postal address, job title or
 8                 position, dates of service, and, if applicable, the reason for
 9                 termination; and
10                 f.    records showing, for each Service Provider providing services
11                 related to a Consumer Financial Product or Service, the name of a
12                 point of contact, and that Person’s telephone number, email, physical,
13                 and postal address, job title or position, dates of service, and, if
14                 applicable, the reason for termination.
15          71.    Settling Defendant must make these materials available to Plaintiffs
16    upon any Plaintiff’s request.
17                                             XIV
18                                           Notices
19    It is FURTHER ORDERED that:
20          72.    Unless otherwise directed in writing by the Bureau, Settling
21    Defendant and Settling Relief Defendant must provide all submissions, requests,
22    communications, or other documents relating to this Order in writing, with the
23    subject line, “CFPB, et al., v. CAC, et al., Case No. 8:19-cv-01998-MWF-KS” and
24    send them by overnight courier or first-class mail to the below address and
25    contemporaneously by email to Enforcement_Compliance@cfpb.gov:
26                 Assistant Director for Enforcement
27
                                          26
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 27 of 33 Page ID
                                       #:5377


 1                 Bureau of Consumer Financial Protection
 2                 ATTENTION: Office of Enforcement
 3                 1700 G Street, N.W.
 4                 Washington, D.C. 20552
 5          73.    Unless otherwise directed by a representative of the State of
 6    Minnesota in writing, all submissions to the State of Minnesota pursuant to this
 7    Order must be sent by overnight courier or first-class mail to the below address and
 8    contemporaneously by email to evan.romanoff@ag.state.mn.us:
 9                 Evan Romanoff, Assistant Attorney General
10                 Office of the Minnesota Attorney General
11                 445 Minnesota Street, Suite 1200
12                 St. Paul, Minnesota 55101
13          74.    Unless otherwise directed by a representative of the State of North
14    Carolina in writing, all submissions to the State of North Carolina pursuant to this
15    Order must be sent by overnight courier or first-class mail to the below address and
16    contemporaneously by email to lweaver@ncdoj.gov:
17                 M. Lynne Weaver, Special Deputy Attorney General
18                 North Carolina Department of Justice
19                 114 W. Edenton Street
20                 Raleigh, North Carolina 27603
21          75.    Unless otherwise directed by the State of California in writing, all
22    submissions to the State of California pursuant to this Order must be sent by
23    overnight courier or first-class mail to the below address and contemporaneously
24    by email to christina.tusan@lacity.org:
25                 Christina Tusan
26                 Supervising Deputy City Attorney
27
                                          27
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 28 of 33 Page ID
                                       #:5378


 1                 Los Angeles City Attorney’s Office
 2                 200 N. Main Street, 5th Floor
 3                 Los Angeles, CA 90012
 4          76.    The Enforcement Director may, in his or her discretion, modify any
 5    non-material requirements of this Order (e.g., reasonable extensions of time and
 6    changes to reporting requirements) if he or she determines good cause justifies the
 7    modification. Any such modification by the Enforcement Director must be in
 8    writing.
 9                                             XV
10                                Cooperation with Plaintiffs
11    It is FURTHER ORDERED that:
12          77.    Settling Defendant must cooperate fully with Plaintiffs in this matter
13    and in any investigation or litigation related to or associated with the conduct
14    described in the Amended Complaint, including related to the Bankruptcy
15    Proceeding. Settling Defendant must provide truthful and complete information,
16    evidence, and testimony. Settling Defendant must appear for interviews, discovery,
17    hearings, trials, and any other proceedings that any Plaintiff may reasonably
18    request upon 10 days written notice, or other reasonable notice, at such places and
19    times as Plaintiff may designate, without the service of compulsory process.
20          78.    Settling Defendant and Settling Relief Defendant must cooperate fully
21    to help Plaintiffs determine the identity, location, and contact information of any
22    Defendant and any Person who might have contact information for any Defendant.
23    Settling Defendant and Settling Relief Defendant must provide such information in
24

25

26

27
                                          28
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 29 of 33 Page ID
                                       #:5379


 1    their or their agents’ possession or control within 14 days of receiving a written
 2    request from any Plaintiff.
 3          79.    Settling Defendant and Settling Relief Defendant must cooperate fully
 4    to help Plaintiffs determine the identity and location of, and the amount of injury
 5    sustained by, each Affected Consumer. Settling Defendant and Settling Relief
 6    Defendant must provide such information in their or their agents’ possession or
 7    control within 14 days of receiving a written request from any Plaintiff.
 8                                            XVI
 9                                  Compliance Monitoring
10    It is FURTHER ORDERED that, to monitor Settling Defendant’s and Settling
11    Relief Defendant’s compliance with this Order, including the financial
12    representations upon which part of the judgment was suspended:
13          80.    Within 14 days of receipt of a written request from any Plaintiff,
14    Settling Defendant or Settling Relief Defendant must submit additional
15    Compliance Reports or other requested information, which must be made under
16    penalty of perjury; provide sworn testimony; or produce documents.
17          81.    For purposes of this Section, Plaintiffs may communicate directly
18    with Settling Defendant or Settling Relief Defendant, unless the Settling Defendant
19    or Settling Relief Defendant retains counsel related to these communications.
20          82.    Settling Defendant and Settling Relief Defendant must permit
21    Plaintiffs’ representatives to interview any employee or other Person affiliated with
22    Settling Defendant who has agreed to such an interview. The Person interviewed
23    may have counsel present. Nothing in this Order will limit the Bureau’s lawful use
24    of civil investigative demands under 12 C.F.R. § 1080.6 or any Plaintiff’s use of
25    other compulsory process.
26          83.    Plaintiffs are authorized by this Order to use all other lawful means,
27
                                          29
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 30 of 33 Page ID
                                       #:5380


 1    including posing, through representatives, as consumers, suppliers, or other
 2    individuals or entities, to the Settling Defendant or any individual or entity
 3    affiliated with Settling Defendant, without the necessity of identification or prior
 4    notice, and may record any communications that occur in the course of such
 5    contacts.
 6                                             XVII
 7                                         Receivership
 8    It is FURTHER ORDERED that:
 9             84.   The receivership imposed by this Court shall continue in the manner
10    set forth in the Preliminary Injunction issued on November 15, 2019 (ECF 103), as
11    to all Defendants and Relief Defendants, except as modified by this Section and
12    Section X, and the Receiver shall continue to have the full powers of an equity
13    receiver, as an agent of the Court, pursuant to Sections XIV and XV of the
14    Preliminary Injunction, which shall remain in effect until further order of the
15    Court.
16             85.   Within 14 days of liquidating Settling Defendant’s Assets transferred
17    pursuant to Paragraph 31, the Receiver shall transfer $5,000 to the State of
18    Minnesota, $5,000 to the North Carolina Attorney General, and $5,000 to the
19    People of the State of California from the Settling Defendant’s Assets maintained
20    in the Receiver’s account. These transfers shall be made to satisfy the civil money
21    penalties to each State as set forth in Section VII.
22             86.   The Receiver shall promptly take all steps necessary to liquidate the
23    Settling Defendant’s and Settling Relief Defendant’s Assets using any
24    commercially reasonable means, including auction and/or private sale, and all such
25    sales shall be deemed authorized and approved under 28 U.S.C. § 2004 without
26    further notice, hearing, or court order. After such liquidation, the Receiver shall
27
                                          30
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 31 of 33 Page ID
                                       #:5381


 1    remit the net proceeds to the Bureau or its designated representative as payment
 2    toward the monetary judgments entered against Settling Relief Defendant and
 3    Settling Relief Defendant within 21 days of each such sale or liquidation, subject
 4    to Paragraph 85.
 5             87.   The Receiver and his representatives shall continue to be entitled to
 6    reasonable compensation for the performance of their duties pursuant to this Order
 7    from the Assets of the Receivership Defendants. The Receiver and his
 8    representatives shall not increase their hourly rates without prior approval of the
 9    Court.
10                                             XVIII
11                                   Retention of Jurisdiction
12    It is FURTHER ORDERED that:
13             88.   The Court will retain jurisdiction of this matter for the purpose of
14    enforcing this Order.
15

16    SO STIPULATED AND AGREED:
17

18                                             Respectfully submitted,
19

20    Dated: July 31, 2020                     By: /s/ Jesse Stewart
                                               Jesse Stewart (NY Bar No. 5145495)
21                                             (admitted pro hac vice)
22                                             Enforcement Attorney
                                               1700 G Street NW
23                                             Washington, DC 20552
24                                             Phone: (202) 435-9641
                                               Fax: (202) 435-9346
25                                             Email: jesse.stewart@cfpb.gov
26
                                               Attorney for Plaintiff
27
                                          31
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 32 of 33 Page ID
                                       #:5382


 1                                      Bureau of Consumer Financial Protection
 2
      Dated: July 31, 2020              By: /s/ M. Lynne Weaver
 3                                      M. Lynne Weaver (N.C. Bar No. 19397)
 4                                      (admitted pro hac vice)
                                        Special Deputy Attorney General
 5                                      North Carolina Department of Justice
 6                                      114 W. Edenton St.
                                        Raleigh, NC 27603
 7                                      Phone: (919) 716-6039
 8                                      Fax: (919) 716-6050
                                        Email: lweaver@ncdoj.gov
 9

10                                      Attorney for Plaintiff
                                        State of North Carolina
11

12    Dated: July 31, 2020              By: /s/ Evan Romanoff
13                                      Evan Romanoff (Atty. Reg. No. 0398223)
                                        (admitted pro hac vice)
14                                      Assistant Attorney General
15                                      445 Minnesota Street, Suite 1200
                                        St. Paul, MN 55101-2130
16                                      Phone: (651) 757-1454
17                                      Fax: (651) 296-7438
                                        Email: evan.romanoff@ag.state.mn.us
18

19                                      Attorney for Plaintiff
20                                      State of Minnesota
21    Dated: July 31, 2020              By: /s/ Christina Tusan
22                                      Christina Tusan,
                                        Supervising Deputy City Attorney
23                                      Office of the City Attorney
24                                      Consumer and Workplace Protection Unit
                                        200 N. Main Street, 500 City Hall East
25                                      Los Angeles, CA 90012
26                                      213-473-6908
                                        christina.tusan@lacity.org
27
                                          32
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
     Case 8:19-cv-01998-MWF-KS Document 179-1 Filed 07/31/20 Page 33 of 33 Page ID
                                       #:5383


 1

 2
                                              Attorney for Plaintiff the People of the State
                                              of California
 3

 4    Dated: July 31, 2020                    By: /s/ Keri Curtis Axel
                                              Keri Curtis Axel
 5                                            Banker Marquart LLP
 6                                            777 S. Figueroa, Suite 2850
                                              Los Angeles, CA 90017
 7                                            Telephone: (424) 652-7800
 8                                            Facsimile: (424) 65207850

 9                                            Attorney for Defendants Tuong Nguyen and
10                                            TN Accounting, Inc.

11

12    I, Jesse Stewart, attest that all other signatories listed, and on whose behalf the
13    filing is submitted, concur in the filing’s content and have authorized the filing.
14                                            /s/ Jesse Stewart
15                                            Jesse Stewart
16

17

18

19

20

21

22

23

24

25

26

27
                                          33
28        STIPULATION AS TO ENTRY OF STIPULATED FINAL JUDGMENT AND ORDER
